Exhibit 10.3

Execution Copy

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

Opening Transaction

 

To:   

PSS World Medical, Inc.

4345 Southpoint Boulevard

Jacksonville, Florida 32216

A/C:    028833234 From:    Goldman, Sachs & Co. Re:    Convertible Bond Hedge
Transaction Ref. No:    SDB1627740432 Date:    July 29, 2008

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and PSS World Medical, Inc. (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated on or about August 4,
2008 between Counterparty and U.S. Bank National Association, as trustee (the
“Indenture”) relating to the USD200 million principal amount of 3.125%
convertible senior notes due 2014 (the “Convertible Securities”). In the event
of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Indenture are based on the draft of the
Indenture most recently reviewed by the parties at the time of execution of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered between the execution of this Confirmation and the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties, as evidenced by such draft of the Indenture.
The parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation (other than Section 8(b)(ii)
below) unless the parties agree otherwise in writing. The Transaction is subject
to early unwind if the closing of the Convertible Securities is not consummated
for any reason, as set forth below in Section 8(k).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method, New York law (without reference to its choice of laws doctrine, other
than Title 14 of the New York General Obligations Law) as the governing law and
US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“second”, and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty and Dealer with a
“Threshold Amount” of USD25 million; provided that Section 5(a)(vi) is amended
by deleting the phrase “, or becoming capable at such time of being declared,”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2.    The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

  

July 29, 2008

Effective Date:   

The closing date of the initial issuance of the Convertible Securities.

Option Style:   

Modified American, as described under “Procedures for Exercise” below.

Option Type:   

Call

Seller:   

Dealer

Buyer:   

Counterparty

Shares:   

The Common Stock of Counterparty, par value USD0.01 (Ticker Symbol: “PSSI”).

Number of Options:   

The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities; provided that the Number of Options shall be
automatically increased as of the date of exercise by Dealer, as Initial
Purchaser (as defined in the Purchase Agreement), of its option pursuant to
Section 2 of the Purchase Agreement dated as of July 29, 2008 between
Counterparty and Dealer (the “Purchase Agreement”) by the number of Convertible
Securities in denominations of USD1,000 principal

 

2



--------------------------------------------------------------------------------

  

amount issued pursuant to such exercise (such Convertible Securities, the
“Additional Convertible Securities”). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.

Option Entitlement:    As of any date, a number of Shares per Option equal to
the “Conversion Rate” (as defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to Sections 15.04(i) or 15.03 of the
Indenture). Strike Price:   

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.

Number of Shares:   

The product of the Number of Options and the Option Entitlement.

Premium, Additional Premium:   

USD47,040,000 (Premium per Option USD235.20); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium (the “Additional Premium”) equal to the
product of the number of Options by which the Number of Options is so increased
and the Premium per Option shall be paid on the Additional Premium Payment Date.

Premium Payment Date:   

The Effective Date

Additional Premium Payment Date:   

The closing date for the purchase and sale of the Additional Convertible
Securities.

Exchange:   

The NASDAQ Global Select Market

Related Exchange:    All Exchanges

Procedures for Exercise:

Exercise Date:

   Each Conversion Date. Conversion Date:   

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

Exercise Period:   

The period from and excluding the Effective Date to and including the Expiration
Date.

Expiration Date:   

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

Automatic Exercise on

Conversion Dates:

   On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for

 

3



--------------------------------------------------------------------------------

  

such Conversion Date in denominations of USD1,000 principal amount shall be
automatically exercised.

Notice Deadline:   

In respect of any exercise of Options hereunder, 4:00 P.M., New York City time,
on the Scheduled Trading Day immediately preceding the first Scheduled Trading
Day (as defined in the Indenture) of the relevant “Observation Period” (as
defined in the Indenture); provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities for any Conversion Dates occurring during the period from and
including the 45th Scheduled Trading Day (as defined in the Indenture) prior to
the Maturity Date to and including the Expiration Date (the “Final Conversion
Period”), the Notice Deadline shall be 4:00 P.M., New York City time, on the
Scheduled Trading Day (as defined in the Indenture) immediately following the
relevant Exercise Date.

Notice of Exercise:   

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
4:00 P.M., New York City time, on the Notice Deadline in respect of such
exercise, of (i) the number of Relevant Convertible Securities being converted
on the related Conversion Date, (ii) the scheduled settlement date under the
Indenture for the Relevant Convertible Securities for such Conversion Date and
(iii) the first Scheduled Trading Day of the relevant Observation Period;
provided that in the case of any exercise of Options in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the Final Conversion Period, the content of such notice shall
be as set forth in clauses (i) and (ii) above; provided further that
notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the Notice Deadline but prior to the earlier
of the second Exchange Business Day after the Notice Deadline and the Scheduled
Trading Day immediately preceding the Maturity Date, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation (as
defined below) as appropriate to reflect the additional costs (including,
without limitation, hedging mismatches and market losses) and expenses incurred
by Dealer in connection with its hedging activities (including the unwinding of
any hedge position) as a result of Dealer not having received such notice prior
to the Notice Deadline.

 

4



--------------------------------------------------------------------------------

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:   

To:                             Goldman, Sachs & Co.

  

                                   One New York Plaza

  

                                   New York, NY 10004

  

Attn:                          Equity Operations:

  

                                   Options and Derivatives

  

Telephone:              (212) 902-1981

  

Facsimile:                  (212) 428-1980/1983

   With a copy to:   

Attn:                          Serge Marquié

  

                                   Equity Capital Markets

  

Telephone:               (212) 902-9779

  

Facsimile:                  (212) 902-3000

Settlement Terms:

 

Settlement Date:   

For any Exercise Date, the settlement date for the Shares to be delivered in
respect of the Relevant Convertible Securities for the relevant Conversion Date
under the terms of the Indenture; provided that the Settlement Date shall not be
prior to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 4:00 P.M., New York City
time.

Delivery Obligation:   

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), a number of Shares equal to the aggregate
“Daily Share Amounts” (as defined in the Indenture), if any, that Counterparty
is obligated to deliver to the holder(s) of the Relevant Convertible Securities
for such Conversion Date pursuant to Section 15.02 of the Indenture (except that
such number of the aggregate Daily Share Amounts shall be determined without
taking into consideration any rounding pursuant to Section 15.02(k) of the
Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional shares, if any, resulting from such rounding (collectively,
the “Convertible Obligation”); provided that the Delivery Obligation shall be
determined excluding any Shares (and cash in lieu of fractional Shares, if any)
that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Securities as a direct or indirect result of any adjustments to the
Conversion Rate pursuant to Sections 15.04(i) and 15.03 of the Indenture and any
interest payment that Counterparty is (or would have

 

5



--------------------------------------------------------------------------------

  

been) obligated to deliver to holder(s) of the Relevant Convertible Securities
for such Conversion Date. For the avoidance of doubt, if the “Daily Conversion
Value” (as defined in the Indenture) for each of the “VWAP Trading Days” (as
defined in the Indenture) occurring in the relevant Observation Period is less
than or equal to USD25, Dealer will have no delivery obligation hereunder in
respect of the related Exercise Date.

Notice of Delivery Obligation:   

No later than the Exchange Business Day immediately following the last day of
the relevant Observation Period, Counterparty shall give Dealer notice of the
final number of Shares (and cash in lieu of fractional Shares, if any)
comprising the relevant Convertible Obligation; provided that, with respect to
any Exercise Date occurring during the Final Conversion Period, Counterparty may
provide Dealer with a single notice of the aggregate number of Shares (and cash
in lieu of fractional Shares) comprising the Convertible Obligations for all
Exercise Dates occurring during such period (it being understood, for the
avoidance of doubt, that the requirement of Counterparty to deliver such notice
shall not limit Counterparty’s obligations with respect to Notice of Exercise,
as set forth above, in any way).

Other Applicable Provisions:   

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

Restricted Certificated Shares:    Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares required
to be delivered to Counterparty hereunder in certificated form in lieu of
delivery through the Clearance System.

Adjustments:

 

Method of Adjustment:   

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 15.04 (other than any event set
forth in Section 15.04(i)) of the Indenture, the Calculation Agent shall make
the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or

 

6



--------------------------------------------------------------------------------

  

payment of the Transaction, to the extent an analogous adjustment is made under
the Indenture. Immediately upon the occurrence of any “Adjustment Event” (as
defined in the Indenture) Counterparty shall notify the Calculation Agent of
such Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.

Extraordinary Events:

 

Merger Events:   

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 15.06 of the
Indenture.

Consequences of Merger Events:   

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, to
the extent an analogous adjustment is made under the Indenture in respect of
such Merger Event; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate for the issuance of additional Shares as
set forth in Sections 15.04(i) and 15.03 of the Indenture; and provided further
that the Calculation Agent may limit or alter any such adjustment referenced in
this paragraph so that the fair value of the Transaction to Dealer is not
reduced as a result of such adjustment.

Notice of Merger Consideration and Consequences:   

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of (i) the type and amount of consideration that a holder of
Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) if holders of a majority of Shares affirmatively make
such an election, the weighted average of the types and amounts of consideration
received by the holders of Shares that affirmatively make such an election (or
if holders of less than a majority of Shares

 

7



--------------------------------------------------------------------------------

  

affirmatively make such an election, the types and amount of consideration
actually received by such holders), and (iii) the details of the adjustment made
under the Indenture in respect of such Merger Event.

Nationalization, Insolvency or Delisting:   

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:   

(a)    Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or announcement or statement of the formal or
information interpretation” and (ii) adding the phrase “as a result of one or
more of the circumstances listed in (A) and (B) above” immediately following the
word “that” in the sixth line thereof; provided further that clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not be applicable insofar as
any event described therein results in an increased cost to Dealer of hedging
the Transaction which increased cost would have been included under Increased
Cost of Hedging if such provision were applicable.

(b)    Failure to Deliver:

  

Applicable

(c)    Insolvency Filing:

  

Applicable

(d)    Hedging Disruption:

  

Applicable

(e)    Increased Cost of Hedging:

  

Not Applicable

Hedging Party:   

Dealer

Determining Party:   

Dealer

Non-Reliance:   

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:   

Applicable

Additional Acknowledgments:   

Applicable

 

8



--------------------------------------------------------------------------------

        3.   Calculation Agent:   

Dealer. The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by Counterparty, a written explanation of any calculation
made by it, and including, where applicable, the methodology and data applied,
it being understood that the Calculation Agent shall not be obligated hereunder
to disclose any proprietary models used by it for such calculation.

4.   Account Details:      Dealer Payment Instructions:  

JP Morgan Chase Bank New York

 

For A/C Goldman, Sachs & Co.

 

A/C #930-1-011483

 

ABA: 021-000021

  Counterparty Payment Instructions:  

To be provided by Counterparty.

5.   Offices:      The Office of Dealer for the Transaction is:  

One New York Plaza, New York, New York 10004

 

The Office of Counterparty for the Transaction is:

 

PSS World Medical, Inc.

 

4345 Southpoint Boulevard

 

Jacksonville, Florida 32216

6.   Notices: For purposes of this Confirmation: (a)      

Address for notices or communications to Counterparty:

 

To:

  

PSS World Medical, Inc.

    

  4345 Southpoint Boulevard

    

  Jacksonville, Florida 32216

 

Attn:

  

David M. Bronson

 

Telephone:

  

(904) 332-4172

 

Facsimile:

  

(904) 332-3209

         

With a copy to:

  

PSS World Medical, Inc.

    

  4345 Southpoint Boulevard

    

  Jacksonville, Florida 32216

 

Attn:

  

Josh DeRienzis

 

Telephone:

  

(904) 332-4122

 

Facsimile:

  

(904) 332-4122

(b)  

Address for notices or communications to Dealer:

 

  To:

  

Goldman, Sachs & Co.

    

One New York Plaza

    

New York, NY 10004

 

  Attn:

  

Equity Operations: Options and Derivatives

 

  Telephone:

  

(212) 902-1981

 

  Facsimile:

  

(212) 428-1980/1983

 

9



--------------------------------------------------------------------------------

With a copy to:    Attn:    Serge Marquié    Equity Capital Markets Telephone:
   (212) 902-9779 Facsimile:    (212) 902-3000

7.    Representations, Warranties and Agreements:

(a)         In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

    (i)        On the Trade Date and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 8(c) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

    (ii)        (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

    (iii)        Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking a position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards, including FASB Statements 128, 133 (as amended), 149 or
150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue
statements) or under the FASB’s Liabilities & Equity Project.

    (iv)        Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

    (v)        Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

    (vi)        Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

    (vii)        Counterparty is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

    (viii)        On each of the Trade Date, the Premium Payment Date and the
Additional Premium Payment Date, if any, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the

 

10



--------------------------------------------------------------------------------

“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

(b)        Each party represents and warrants that the representations and
warranties of such party set forth in Section 3 of the Agreement and (in the
case of Counterparty) Section 1 of the Purchase Agreement are true and correct
as of the Trade Date and the Effective Date and are hereby deemed to be repeated
to the other party as if set forth herein. Each of Dealer and Counterparty
agrees and represents that it is an “eligible contract participant” as defined
in Section 1a(12) of the U.S. Commodity Exchange Act, as amended.

(c)        Each of Dealer and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)        Each of Dealer and Counterparty agrees and acknowledges that Dealer
is a “financial institution,” “swap participant” and “financial participant”
within the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the
Bankruptcy Code. The parties hereto further agree and acknowledge (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)        As a condition to the effectiveness of the Transaction, Counterparty
shall deliver to Dealer (i) an incumbency certificate, dated as of the Trade
Date, of Counterparty in customary form and (ii) an opinion of counsel, dated as
of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and such
other matters as Dealer may reasonably request.

(f)        Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

8.  Other Provisions:

(a)        Right to Extend. Dealer may postpone any Exercise Date or Settlement
Date or any other date of valuation or delivery by Dealer, with respect to some
or all of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines,

 

11



--------------------------------------------------------------------------------

in its reasonable discretion, that such extension is reasonably necessary or
appropriate (i) to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock borrow
market or other relevant market or (ii) to enable Dealer to effect purchases of
Shares or Share Termination Delivery Units in connection with its hedging, hedge
unwind or settlement activity hereunder, in each case in a manner that would, if
Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

(b)        Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 7.01 of the Indenture, or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the prior
consent of Dealer.

(c)        Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 12.2 of the Equity Definitions or “Consequences of Merger
Events” above, or Section 12.6, 12.7 or 12.9 of the Equity Definitions (except
in the event of a Merger Event, Insolvency or Nationalization, in each case in
which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M., New York City time, on the Merger Date, Announcement Date, Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable (“Notice of Share Termination”). If no Notice of Share Termination is
received by Dealer within the time specified in the preceding sentence, Dealer
shall have the right, in its sole discretion, to satisfy any Payment Obligation
by the Share Termination Alternative by promptly giving Counterparty a Notice of
Share Termination. Upon delivery of a Notice of Share Termination by either
party, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Announcement Date, Early Termination Date
or other date the Transaction is cancelled or terminated, as applicable:

 

Share Termination Alternative:   

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above or Section
12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable (the “Share Termination Payment Date”), in satisfaction
of the Payment Obligation.

Share Termination Delivery    Property:   

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of

 

12



--------------------------------------------------------------------------------

  

cash equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price.

Share Termination Unit Price:   

The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:   

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

Failure to Deliver:   

Applicable

Other Applicable provisions:   

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

(d)        Disposition of Hedge Shares. Counterparty hereby agrees that if, in
the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Counterparty elects clause (i) above but the items
referred to therein are not completed in a timely manner or Dealer, in its sole
commercially reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(d) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance reasonably satisfactory
to Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any

 

13



--------------------------------------------------------------------------------

discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price (as defined in the Indenture) on such Exchange Business
Days, and in the amounts, requested by Dealer. This paragraph shall survive the
termination, expiration or early unwind of the Transaction.

(e)        Repurchase and Conversion Rate Adjustment Notices. Counterparty
shall, at least 2 Exchange Business Days prior to any day on which Counterparty
effects any repurchase of Shares or consummates or otherwise engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that could
reasonably be expected to lead to an increase in the Conversion Rate, give
Dealer a written notice of such repurchase or Conversion Rate Adjustment Event
(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to
differ by 0.5% or more from the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, from the Notice Percentage as of the date hereof); provided that, once
Counterparty provides a Repurchase Notice indicating the Notice Percentage is
less than 8.0%, Counterpart shall not be obligated to provide another Repurchase
Notice until the Notice Percentage exceeds 8.0%. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, the numerator of which is
the Number of Shares and the denominator of which is the number of Shares
outstanding on such day. In the event that Counterparty fails to provide Dealer
with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure. If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f)        Transfer and Assignment. Either party may transfer or assign any of
its rights or obligations under the Transaction with the prior written consent
of the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that (i) Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
of its affiliates of credit quality equivalent to Dealer’s (or whose obligations
are guaranteed by The Goldman Sachs Group, Inc.) or (ii) if an Excess Ownership
Position (as defined below) exists, Dealer may transfer or assign without any
consent of Counterparty a number of Options such that an Equity Ownership
Position no longer exists following such transfer or assignment, to any person,
or any person whose obligations would be guaranteed by a person, in either case,
of credit quality equivalent to Dealer’s (or its guarantor’s), in the case of
each of (i) and (ii) so long as such transfer or assignment would not cause any
material adverse tax or regulatory consequence for Counterparty. If at any time
at which (1) the Equity Percentage exceeds 8.5% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Sections 607.0901 or 607.0902 of the Florida Business
Corporation Act or other federal, state or local regulations or regulatory
orders applicable to ownership of Shares or Article IX of the Amended and
Restated Articles of Incorporation of Counterparty (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to

 

14



--------------------------------------------------------------------------------

reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Laws and with respect to which such requirements have not been met or
the relevant approval has not been received or that would subject a Dealer
Person to restrictions (including restrictions relating to business combinations
or other designated transactions) under Applicable Laws minus (y) 1.0% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (1) or (2), an “Excess Ownership Position”), Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that an Equity Ownership Position no longer exists following such partial
termination. In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(c) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement. The
“Equity Percentage” as of any day is the fraction, expressed as a percentage,
(A) the numerator of which is the number of Shares that Dealer and any of its
affiliates subject to aggregation with Dealer for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Dealer (collectively, “Dealer Group”) “beneficially own” (within the
meaning of Section 13 of the Exchange Act) without duplication on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
Dealer agrees that it shall not require, as a condition for the transfer or
assignment by Counterparty of its rights and obligations hereunder and under the
Agreement, that the obligations of the Counterparty under any other transaction
between the parties be assumed by the transferee hereunder. In the case of a
transfer or assignment by Counterparty of its rights and obligations hereunder
and under the Agreement, in whole or in part (any such Options so transferred or
assigned, the “Transfer Options”), to any party, withholding of such consent by
Dealer shall not be considered unreasonable if such transfer or assignment does
not meet the reasonable conditions that Dealer may impose including, but not
limited, to the following conditions:

(A)        With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to
Section 8(e) or any obligations under Section 2 (regarding Extraordinary Events)
or 8(d) of this Confirmation;

(B)        Any Transfer Options shall only be transferred or assigned to a third
party that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C)        Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;

(D)        Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer would
have been required to pay to Counterparty in the absence of such transfer and
assignment;

(E)        An Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment;

(F)        Without limiting the generality of clause (B), Counterparty shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax documentation as

 

15



--------------------------------------------------------------------------------

may be reasonably requested by Dealer to permit Dealer to determine that results
described in clauses (D) and (E) will not occur upon or after such transfer and
assignment; and

(G)        Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

(g)            Staggered Settlement. If, in the reasonable judgment of Dealer,
it is advisable to do so under any applicable law, regulation or internal
policy, Dealer may, by notice to Counterparty prior to any Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares on one or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i)        in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to the 20th
Exchange Business Day after such Nominal Settlement Date, but not prior to the
earlier of the relevant Conversion Date and the first day of the relevant
Observation Period) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

(ii)        the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

(h)            Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i)            No Netting and Set-off. The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

(j)            Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under this Confirmation are not secured by any collateral that
would otherwise secure the obligations of Counterparty herein under or pursuant
to any other agreement.

(k)            Early Unwind. In the event the sale by Counterparty of the
Convertible Securities is not consummated pursuant to the Purchase Agreement for
any reason by the close of business in New York on August 4, 2008 (or such later
date as agreed upon by the parties, August 4, 2008 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated and Counterparty shall pay to Dealer, other than in cases
involving a breach of the Purchase Agreement by the initial purchaser
thereunder, an amount in cash equal to the aggregate amount of reasonable costs
and expenses relating to the unwinding of Dealer’s hedging activities in respect
of the Transaction (including market losses incurred in reselling any Shares
purchased by Dealer or its affiliates in connection with such hedging
activities, unless Counterparty agrees to purchase any such Shares at the cost
at which Dealer purchased such Shares), but only to the extent such costs and
expenses exceed any market gains on such Shares, or, at the election of
Counterparty, deliver to Dealer Shares with a value equal to such amount, as
determined by the Calculation Agent, in which event the parties shall enter into
customary and commercially reasonable documentation relating to the registered

 

16



--------------------------------------------------------------------------------

or exempt resale of such Shares. Following such termination and cancellation and
payment or delivery, each party shall be released and discharged by the other
party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of either party arising out of, and
to be performed in connection with, the Transaction either prior to or after the
Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment or delivery referred
to above, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

(l)            Payments by Counterparty upon Early Termination. The parties
hereby agree that, notwithstanding anything to the contrary herein, in the
Definitions or in the Agreement, following the payment of the Premium and the
Additional Premium, if any, in the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to the Transaction or the Transaction is terminated or
cancelled pursuant to Article 12 of the Equity Definitions and, as a result,
Counterparty would owe to Dealer an amount calculated under Section 6(e) of the
Agreement or Article 12 of the Equity Definitions, such amount shall be deemed
to be zero.

(m)    Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(n)    Amendment.    This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

(o)    Counterparts.    This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

9. Arbitration.

(a)    All parties to this Confirmation are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.

(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

(d)    The arbitrators do not have to explain the reason(s) for their award.

(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h)    Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the

 

17



--------------------------------------------------------------------------------

Agreement or the Transaction hereunder, shall be determined by arbitration
conducted before FINRA Dispute Resolution (“FINRA-DR”), or, if FINRA-DR declines
to hear the matter, before the American Arbitration Association, in accordance
with their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.

(i)    No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

(j)    Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein.

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman, Sachs & Co., Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.

 

 

Yours faithfully, GOLDMAN, SACHS & CO. By:  

/s/ David G. Goldberg

  Name: David G. Goldberg   Title: Vice President

 

Agreed and Accepted By: PSS WORLD MEDICAL, INC.

 

By:

 

/s/ David M. Bronson

  Name: David M. Bronson   Title: Executive Vice President and CFO